Citation Nr: 1736457	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-30 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for lipomas, to include a parotid gland lipoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

On his October 2013 substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C.  Pursuant to his request, a hearing was scheduled for him in April 2014.  In March 2014, the Veteran asked to reschedule the hearing, as he was unable to travel after being hospitalized.  A new hearing was then scheduled for June 2014, and the Board informed the Veteran that this hearing would not be rescheduled again, absent a showing of good cause why it should be rescheduled.  In May 2014, the Veteran notified the Board that he would not be able to attend the new hearing.  He did not offer any good-cause explanation for his anticipated absence or request that the hearing be rescheduled.  Thus, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. §§ 20.702(d) (2016).

In June 2014, the Board remanded this matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran has sought service connection for lipomas, to include a parotid gland lipoma.  As noted, the Board previously remanded this matter in June 2014.  At that time, the Board instructed the AOJ to obtain all the treatment records from the VA Medical Center (VAMC) in Martinsburg, West Virginia, since 1999.  The Board further instructed the AOJ to document the claims file as to all reasonable attempts to secure this evidence.  These requested actions, however, were not undertaken.  A review of the Veteran's claims file in VBMS does not contain an indication that a complete set of records from the Martinsburg VAMC is associated with the Veteran's claims file.  Furthermore, no documentation of the AOJ's efforts to obtain the records is contained in the Veteran's claims file.  Finally, a VA examination was obtained in September 2014.  The examiner noted that the Veteran stated his tumor was evaluated at the Martinsburg VAMC in September 1999.  The examiner further stated that the Martinsburg VAMC records were "not available."  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand of this issue consistent with the prior remand instructions is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Martinsburg, West Virginia, since 1999.  All attempts to secure this evidence must be documented in the claims file by the RO.  

2.  Thereafter, forward the Veteran's claims folder to the September 2014 VA examiner for an addendum opinion regarding the claim for service connection for lipomas, to include a parotid gland lipoma.  If the prior examiner is unavailable, or is unable to provide the requested supplemental opinion without examining the Veteran, schedule the Veteran for a new VA examination, by an appropriate examiner, to obtain the information requested. The examiner is requested to review the claims folder, to include this and the Board's previous REMAND.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed lipomas on the Veteran's neck, to include a parotid gland lipoma, are related to his military service, to include as due to any in-service radiation exposure while working with night vision optics; and whether any previously or currently diagnosed lipoma signifies salivary gland cancer. 
 
A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After ensuring compliance with the development requested above, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




